DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 06/18/2021.  In virtue of the communication:
Claims 1-17 are present in the instant application.
Claims 1, 3, 4 and 6-9 are currently amended.
Claims 10-17 are newly added.
The references cited in the Information Disclosure Statement (IDS) filed on 06/18/2021 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
For the Claim(s):
In claim 1, lines 8-9, “will be” should be changed to --is-- before “lost from”.
In claim 3, line 2, “will be” should be changed to --is-- before “lost from”.
In claim 5, line 3, “its” is not clear to what it is intended to be.
In claim 7, lines 8-9, “will be” should be changed to --is-- before “lost from”.
In claim 7, line 10, “it” is not clear to what it is intended to be.
In claim 10, line 2, “will be” should be changed to --is-- before “lost from”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-17 would be allowable if corrected to overcome the objections as set forth above.
The primary reasons for the allowable subject matters of the claims are in the inclusion of the limitation(s):
“… a control system comprising a control unit and a driver device of an automotive lighting device, wherein the driver device comprises at least two inputs for receiving one electricity supply each, and a power converter circuit for selectively converting the electricity supplied on one of the inputs into a periodic power supply for powering said lighting device, wherein control unit is configured for: detecting an electricity supply drop on said first input using a detection circuit while the lighting device is powered based on a first input; computing, using a controlling unit, an estimate of the power that is lost from the time of detection to the end of the ongoing power supply period; controlling the power converter circuit, so that the power converter circuit generates a power supply for compensating said estimated power loss based on an electricity supply received on a second input, and powering said lighting device therewith” and combination thereof, in the apparatus and method claim(s), i.e., claims 1 and 7 (claims 2-6 and 8-17 are allowable as being dependent on claims 1 and 7), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Bondy (U.S. Pub. 2011/0062888 A1).


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844